ORDER OF REMAND
GARY P. SULLIVAN, Chief Justice.
A Petition for Review having been filed on June 29, 2001 by Melissa G. Buckles, Lay Advocate, on behalf of Michael Burs-hia, custodial father of A. B., from an Order dismissing his request for injunctive relief filed June 8, 2001, the Honorable Barry C. Bighorn, presiding, and good cause appearing therefore.
IT IS NOW THEREFORE THE ORDER OF THIS COURT THAT:
This matter is remanded to the Tribal Court for certification of the following question:
“Did the Tribal Court deny the petitioner the right to call his witness(es) at the time of the hearing?”
The Tribal Court shall answer the above question and return its answer to this Court not later than October 27, 2001.